PER CURIAM:
Timothy Dale Crockett appeals the district court’s order denying his motion to reconsider a prior order denying his motion to modify restitution payments. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Crockett, No. 7:98-cr-00798-GRA-1, 2008 WL 153976 (D.S.C. Jan. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.